DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s response to the Non-final office action dated 11/30/2021, and the amendment to claims filed on 02/23/2022 has been entered and made of record.

In light of Applicant’s amendment of Claim 2, the rejection of record with respect to this claim and all of its dependent claims has been withdrawn.

Status of Claims
Claims 1-8 are pending.  
Response to Arguments

Applicant’s arguments, presented on page 5 of its Remarks, have been found persuasive; and therefore, the only outstanding rejection of record with respect to claims under 35 U.S.C. 112(b) has been withdrawn.  Accordingly, Claims 1-8 are allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIAMAK HARANDI/
Primary Examiner, Art Unit 2662